United States Court of Appeals
                      For the First Circuit


Nos. 12-1572
     12-2150

         FIDELITY CO-OPERATIVE BANK, individually and as
         assignee of MATTHEW KNOWLES and SONDRA KNOWLES,

                      Plaintiff, Appellant,

                                v.

                      NOVA CASUALTY COMPANY,

                       Defendant, Appellee.



                           ERRATA SHEET


     The opinion of this Court issued on August 7, 2013, is amended
as follows:

     On page 13, line 8: insert the word "to" between "due" and
"the terms"